I concur in the conclusion reached in the majority opinion, for the reason that part of instruction No. 23, defining malice, was erroneous and prejudicial. The objectionable part reads as follows.
"The court instructs the jury that malice includes not only anger, hatred, and revenge, but every other unlawful and unjustifiable motive."
That part of the instruction is a complete statement in itself, defining what malice may consist of. Malice, as thus defined, would remove manslaughter from consideration in this case.
Justice Campbell, speaking for the court, in Nye v. People,35 Mich. 15, clearly points out the viciousness of such an instruction on malice. He states:
"The definition of malice given in this case would remove manslaughter from the catalogue of homicides. Every crime must be attended with an unlawful and unjustifiable motive. Malice includes those which are more wicked, but it does not include them all. There are many unlawful and unjustifiable motives which have never been classed as malicious. Manslaughter may in some cases be intentional. In such a case it differs from murder because it is provoked. It is not justifiable to take life under provocation, and yet the provocation may be serious enough to deprive the intentional killing of its malicious character, so that it is neither murder on the one hand nor justifiable or excusable on the other. It is a very serious crime, though not reckoned as done with malice."
Although the court gave other instructions defining malice, which were undoubtedly correct, the incorrect statement, given as above quoted, is in absolute conflict with the correct definition, and it is uncertain which of the two definitions of malice the jury followed in arriving at the verdict. The evidence is quite strong against appellant, tending toward his guilt. However, there is a real and substantial conflict in the evidence, and I am not satisfied in my own mind that the evidence is so overwhelming against appellant that the *Page 168 
jury could not do other than find him guilty of murder in the second degree. It is at least reasonably possible, under the circumstances, if the jury had been properly instructed as to malice, that appellant might only have been convicted of manslaughter.